Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 1 of 16 PagelID 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
IN ADMIRALTY

Link Investment Co.,

Plaintiff, Case No.: 8:21-cv-280

Vv.

Jiangsu Steamship Pte. Ltd.,
Jiangsu Steamship Co. Ltd.,
Jiangsu Huaxi Ocean Shipping
Management Co. Ltd, and
Spring Sunshine Shipping Ltd,

Defendants,
and

Master of the M/V SPRING SUNSHINE,
IMO 9628049,

Nm Name ee ame ee ee ee ee ee eee ee ee ee ee ee ee”

Garnishee.

VERIFIED COMPLAINT AND REQUEST
FOR ISSUANCE OF PROCESS OF MARITIME
ATTACHMENT AND GARNISHMENT

 

Plaintiff Link Investment Co. (“Link’’) pursuant to Supplemental Admiralty and Maritime
Rule B files this Verified Complaint against Defendants Jiangsu Steamship Pte Ltd (“Jiangsu
Singapore’), Jiangsu Steamship Co. Ltd. (“Jiangsu Hong Kong”), Jiangsu Huaxi Ocean Shipping
Management Co. Ltd. (“Jiangsu Management”), Spring Sunshine Shipping Ltd. (“Spring
Sunshine”) and Garnishee Master of the M/V SPRING SUNSHINE, IMO 9628049, requesting
issue of a writ of maritime garnishment and attachment to be issued for property of Jiangsu
Singapore in or to be in this District, including but not limited to the Vessel, and alleges as

follows:
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 2 of 16 PagelD 2

JURISDICTION AND VENUE

 

1. This is an admiralty or maritime claim within the meaning of Federal Rule of
Civil Procedure 9(h) and 28 U.S.C. § 1333, and is brought to obtain security for ongoing
maritime arbitration in London, pursuant to 9 U.S.C. §8.

2. Venue is proper in this jurisdiction as the property of Jiangsu Singapore is located

within this District.

3. Defendants are not present in this District for the purposes of Supplemental Rule
B.
PARTIES
4. Link is a foreign business entity organized and existing under the laws of Liberia.

At all material times, Link was the registered owner of the M/V ALPHA ERA, IMO 9220992.

5. Jiangsu Singapore is a foreign business entity organized and existing under the
laws of Singapore, with a registered address at 8 Eu Tong Sen Street #15-96, the Central 059818
Singapore. At all material times, Jiangsu Singapore was the time charterer of the Vessel M/V
ALPHA ERA under a Time Charter dated April 16, 2020, on the NYPE 1946 form, between
Link and Jiangsu Singapore.

6. Jiangsu Hong Kong is a foreign business entity organized and existing under the
laws of Hong Kong, with a registered address at Unit 1001, 10/F., Edward Wong Tower, 910
Cheung Sha Wan Road, Lai Chi Kok, KIn, Hong Kong.

7. Jiangsu Management is a foreign business entity organized and existing under the
laws of China, with a registered address at 88, Zhonghua Road in Zhangjiagang Free Trade
Zone, Zhangjiagang, Jiangsu, China. At all material times, Jiangsu Management was listed as the

commercial and ship manager of the M/V SPRING SUNSHINE (IMO 9628049).
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 3 of 16 PagelD 3

8. Spring Sunshine is a foreign business entity organized and existing under the laws
of Hong Kong, with the same registered address as Jiangsu Hong Kong — Unit 1001, 10/F.,
Edward Wong Tower, 910 Cheung Sha Wan Road, Lai Chi Kok, KIn, Hong Kong. At all
material times, Spring Sunshine was the registered owner of the M/V SPRING SUNSHINE.

9. On information and belief, at all material times and for reasons set forth below,
Spring Sunshine held the title to the M/V SPRING SUNSHINE as a mere agent for Jiangsu
Singapore, the latter being the true or ultimate beneficial owner of the M/V SPRING
SUNSHINE.

10. Further and alternatively, on information and belief, at all material times and for
reasons further set forth below, Jiangsu Singapore, Jiangsu Hong Kong, Jiangsu Management
and Spring Sunshine have constituted alter egos of one another such that they should be treated
as a single entity for the purpose of the requested attachment sought herein.

FACTS

11. On April 16, 2020, Link and Jiangsu Singapore entered into a Time Charter (the
“Charter”’), pursuant to which, Link agreed to let, and Jiangsu Singapore agreed to hire, the M/V
ALPHA ERA for a one time charter trip, via East Coast Australia to Singapore — Japan range via
safe ports, with a cargo of coal in bulk.

The Charter provided inter alia as follows:

“Duration about 45-55 days without guarantee”

“Vessel... to be employed, in carrying lawful merchandise...”

“4. That the Charterers shall pay for the use and hire of the said Vessel at
the rate of USD 6,000 per day or pro rata including overtime for first 50

days. Thereafter (51 days) hire to be adjusted to USD 7,000 per day or
pro rata including overtime....”
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 4 of 16 PagelD 4

“12. That the Captain shall use diligence in caring for the ventilation of
the cargo.”

“17. That should any dispute arise between Owners and the Charterers,
the matter in dispute however, shall be referred to arbitration in
London...”

“18. That the Owners shall have a lien upon all cargoes, and all sub-
freights and/or sub-hires for any amounts due under this Charter,
including General Average contributions, ....”

“Clause 34 — Permitted Cargo

With harmless coal in bulk which to be of a type having a history of
shipment under similar circumstances without problems arising from
methane emissions or spontaneous heating.”

“Clause 35 — Trading

1. Trading shall always be via safe port(s)...

However, if there is any breach of Charter and Charterers’ obligations to
provide a safe cargo, then the Charterers shall be responsible for all
consequences and any loss of time and/or expenses resulting therefrom,
including the cost of the Protection and Indemnity surveyor, will be for
Charterers’ sole account.”

“Final Form Standard SBCL Charter Party Clause

Solid bulk cargoes are to be presented for carriage, loaded and, where
necessary, trimmed only if lawful and harmless...”

“International Maritime Sold Bulk Cargo Code

Solid bulk cargoes are to be presented for carriage, loaded, and, where
necessary, trimmed only if lawful and harmless...”

12. The M/V ALPHA ERA was delivered to Jiangsu Singapore on DLOSP

Changjiangkou, China, on April 17, 2020.
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 5 of 16 PagelD 5

13. The M/V ALPHA ERA proceeded to Newcastle Port, Australia, and loaded a
cargo of 135,019 tonnes of Australian Thermal Coal on May 9, 2020. A B/L was issued in
respect of the cargo on the Congenbill form.

14... The M/V ALPHA ERA proceeded to Fangcheng, China for discharge, arriving at
Fangcheng on May 29, 2020.

15. Upon arrival, the M/V ALPHA ERA was not allowed to discharge its cargo due
to difficulty in obtaining a clearance from Customs. The M/V ALPHA ERA remained at
anchorage until June 29, 2020, when the Master of the Vessel inquired of the local agent as to the
reason for the delay, considering that vessels that arrived after May 29, and carrying the same
type of cargo, were allowed to discharge.

16. The local agent first advised the Master of the M/V ALPHA ERA that amount of
cargo was insufficient to meet the requirements for obtaining clearance. The port agent later
confirmed that the vessel was not able to discharge because of absence of sufficient import
quota: “The customs officer found that the inport quota of the cargo receiver already overrun.
Which lead to be not enough import quota for the Lady. In the past days the cargo receiver have
been striving for more inport quota negociating with customs...”. The same point was
confirmed by the agent when asked why a vessel arriving after the M/V ALPHA ERA berthed
ahead of it. The cargo could not be discharged because of the absence of an import quota /
license / allocation, or other necessary permission that is required to discharge the cargo in
China, and negotiations were underway with regard to obtaining the necessary Customs
clearance and permissions to move to berth and discharge the cargo.

17. Those negotiations dragged on and the M/V ALPHA ERA was not been called in

to berth until discharge in November, 2020.
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 6 of 16 PagelD 6

18. While the M/V ALPHA ERA was at anchorage, the cargo of coal aboard began
emitting methane gas. The methane levels were monitored by the crew, as they created the risk
of explosion. By September 17, 2020 on at least ten occasions, the cargo holds required
ventilation to reduce the methane levels. However, in ventilating the holds, oxygen is introduced
and the gradual increase in oxygen content carries with it the risk of allowing the cargo to self-
heat. Self-heating of the cargo creates a risk of combustion, which would require immediate
action to remove the cargo from the M/V ALPHA ERA.

19. Jiangsu Singapore is in breach of Charter in loading an unlawful and dangerous
cargo on the M/V ALPHA ERA in breach of Clause 35, the SBCL clause, and the International
Maritime Sold Bulk Cargo Code clause, in that there was significant delay before it could be
discharged by the M/V ALPHA ERA in China.

20. The shipment violated a law at the place of discharge, namely a prohibition of
importing cargo without an import quota / licence / allocation, or other necessary permission,
which has caused severe delay to the M/V ALPHA ERA, and very significant losses to Link.

21. Link’s claim is for damages in respect of the severe delay to the M/V ALPHA
ERA at the discharge port, Fangcheng, as a result of the the long delay of the necessary import
license / quota for the cargo.

22. As provided in the Charter Party, Link has initiated London maritime arbitration
against Jiangsu Singapore. In the London maritime arbitration, Link demands an award
including the following:

a) Loss of market rate: $2,429,525.45.
b) Cost of transporting provisions to vessel at anchorage: $10,600.

c) Cost of obtaining Class extensions: $21,537.21.
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 7 of 16 PagelD 7

d) Cost of extraordinary communication expenses: $4,746.71.

e) Claim for failure to clean hull prior to redelivery: $ 49,925.41.

f) Short redelivery bunkers: $27,417.68; and

g) Legal Expenses of at least $100,000.
Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seg., Link demands security for these
amounts, including through garnishment of property of Jiangsu Singapore pursuant to
Supplemental Rule B, as set out below.

Alter Ego Claims:

Jiangsu Singapore is the True Owner of the M/V SPRING SUNSHINE, IMO 96280491

 

23. On information and belief, Jiangsu Singapore is the true Owner of the M/V
SPRING SUNSHINE, IMO 96280491 , and Spring Sunshine merely holds the registered
ownership to the M/V SPRING SUNSHINE as Jiangsu Singapore’s agent.

24. The commonality of the directorships of Yixin Gao and Sujun Lyu (and, in the
case of Yixin Gao, the commonality of ownership) of both Spring Sunshine and Jiangsu
Singapore makes it clear that the representations made on behalf of Jiangsu Singapore in the
Introduction were equally made by Spring Sunshine, or alternatively were made with the express
or implied consent of Spring Sunshine.

25. Defendants Jiangsu Singapore, Jiangsu Hong Kong, Jiangsu Management and
Spring Sunshine have so blurred the lines between purportedly separate existences that they
should be treated as alter ego entities.

26. On information and belief, Jiangsu Hong Kong is a Hong Kong entity operating a
fleet of 10-15 vessels and effectively controlling Defendants Jiangsu Singapore, Jiangsu

Management, and Spring Sunshine. Jiangsu Management is the ship management department of
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 8 of 16 PagelD 8

Jiangsu Hong Kong. Jiangsu Singapore 1s the chartering department of Jiangsu Hong Kong.
Spring Sunshine is a one-ship owning shell company intended only to hold registered title to the
M/V SPRING SUNSHINE.

27. On information and belief, the Defendants share overlapping ownership and
officers. The grounds for such information and belief include the following:

a. According to the Hong Kong, Chinese and Singapore company registries,
all shares in Jiangsu Singapore are owned equally by two Chinese nationals, Yixin Gao and
Sujun Lyu. The same two individuals also act as directors of Jiangsu Singapore.

b. Yixin Gao and Sujun Lyu likewise act as directors of Jiangsu Hong Kong.
All shares in Jiangsu Hong Kong are owned by Baoli International (Hong Kong) Trading Co.
Ltd, another Hong Kong entity. However, Baoli International’s sole director is the same Sujun
Lyu.

C. Likewise, Yixin Gao and Sujun Lyu act as directors of Jiangsu
Management. In addition, Yixin Gao owns 30% of shares in that company.

d. Similarly, Yixin Gao and Sujun Lyu act as directors of Spring Sunshine.
Again, Yixin Gao owns 30% of shares in it, the rest being held by Baoli Marine Co. Ltd, a
British Virgin Islands entity. Although the identities of directors and shareholders of BVI
corporations are not publicly available, Plaintiff reasonably anticipates that the same Yixin Gao
and Sujun Lyu own shares in it and/or act as its directors.

e. Jiangsu Hong Kong, Spring Sunshine and Baoli International share the
same company secretary - Synergies Professional Services Ltd.

28. On information and belief, the Defendants, at least Jiangsu Hong Kong, Jiangsu

Singapore and Spring Sunshine, share (and/or shared at all material times) common office space
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 9 of 16 PagelID 9

and addresses. According to the Hong Kong company registry Jiangsu Hong Kong and Spring
Sunshine are currently registered at the same Hong Kong address at Unit 1001, 10/F., Edward
Wong Tower, 910 Cheung Sha Wan Road, Lai Chi Kok, KIn, Hong Kong.

a. The use of shared addresses is particularly evident from the fact that
Jiangsu Hong Kong’s website (www.jsssc.com/en) and Equasis2 list another address in mainland
China (88 Zhonghua Road, Dongdaemun, Zhangjiagang Free Trade Zone, Jiangsu Province) for
Jiangsu Hong Kong, Jiangsu Singapore and Jiangsu Management. All of these Defendants’ email
addresses belong to the same @jsssc.com domain. All phone numbers listed on the website are
Chinese (+86- 512 or 0512).

b. M/V SPRING SUNSHINE’s previous registered owner, Hua Yang
International Marine Transportation Co. Ltd, had the exact same business address at 88
Zhonghua Road as Jiangsu Hong Kong, Jiangsu Singapore and Jiangsu Management.

29. On information and belief, the defendants, or at least Jiangsu Singapore and
Jiangsu Hong Kong, share overlapping personnel. According to information in open and publicly
available social media accounts on Facebook and LinkedIn, several individuals identifying
themselves as employees of either Jiangsu Singapore or Jiangsu Hong Kong simultaneously list
the other company as their employer. For example:

a. Captain Zhao Baoan, who 1s a director of Jiangsu Singapore, lists on his
Facebook page that he is a “Shipping Manager” at “Jiangsu Steamship Co. Ltd”
(1.e. Jiangsu Hong Kong);

b. An employee named Chen Chen appears to be an employee of one or both
of Jiangsu Singapore and Jiangsu Hong Kong. Chen Chen’s LinkedIn profile states that he/she

works at a “Handy chartering desk at JIANGSU STEAMSHIP COMPANY LIMITED” (i.e.
Case 8:21-cv-00280-KKM-AEP Document 1 Filed 02/05/21 Page 10 of 16 PagelD 10

Jiangsu Hong Kong). However, he/she lists his/her current employer as “Jiangsu Steamship Pte
Ltd” (i.e. Jiangsu Singapore);

C. Ms Crystal Xu appears to be an employee for Jiangsu Singapore and 1s
listed as such on her LinkedIn profile. However, her biography on her profile states that
she “moved to Singapore to join JSSSC as senior chartering manager specially for own fleet
chartering...” . The tenor of this message is clear. Ms Xu, who works for Jiangsu Singapore,
understands her role as performing chartering operations for her “own” company fleet, being the
fleet owned by the Defendants.

30. | On information and belief, neither Jiangsu Singapore, nor Jiangsu Management,

nor Spring Sunshine exercise, or exercised, any independent discretion. Spring Sunshine is a
one-ship company with no known independent business operations, personnel or website of its
own and is entirely controlled by the Jiangsu group. Its name matches its only asset, the M/V
SPRING SUNSHINE — an obvious sign of a single-vessel shell company. Similar corporate
arrangements exist for other vessels in the fleet of Jiangsu Hong Kong (e.g. Spring Glory
Shipping Ltd being named the registered owner of the M/V SPRING GLORY). Jiangsu
Singapore and Jiangsu Management are expressly called “departments” or “branch offices” of
Jiangsu Hong Kong in various different contexts, as follows:

a. This wording is used to refer to the various corporate entities on the
website of Jiangsu Hong Kong);

b. This same nomenclature 1s used by one of directors of Jiangsu Singapore,
Capt. Zhao Baoan, who referred multiple times on Facebook to Jiangsu Singapore (of which he

is a director) as a “department” of Jiangsu Hong Kong;

-10-
Case 8:21-cv-00280-KKM-AEP Document1 Filed 02/05/21 Page 11 of 16 PageID 11

c. Further, in Capt. Zhao Baoan’s Facebook posts, he expressly refers to the
opening of “branch office” in Singapore. Capt. Zhao Baoan goes as far as to say that his title is
the “General Manager of Singapore Branch” and specifically invites candidates to apply for a job
on the basis that the Singapore entity is a “branch office”. That is clearly not the same as a
corporate entity holding itself out as an independent entity to other companies within the Jiangsu
group. When a business is identified as being a “branch” or a “department” of another business,
the commercial — as well as legal — meaning is that the “branch’/"department” is a part of the
other entity, rather than truly distinct.

d. In a news article dated 8 April 2016, the same Captain Zhao Baoan is
specifically quoted as stating that Jiangsu Hong Kong 1s moving a chartering “team” to
Singapore and promoting Jiangsu Singapore by touting Jiangsu Hong Kong’s “key strengths as a
shipping company,” 1.¢. a single business enterprise

31. An almost identical list of vessels is also present on Jiangsu Hong Kong’s website
as belonging to Jiangsu Hong Kong and/or managed by Jiangsu Management. However,
according to Equasis and information available from Protection and Indemnity sources, each of
these “Spring” ships 1s owned by a one-ship company.

32. In relation to the majority of them (including M/V SPRING SUNSHINE) Jiangsu
Management acts as the commercial and ship manager, while neither Jiangsu Singapore nor
Jiangsu Hong Kong are in fact listed as holding title or any kind of interest in these vessels. This
strongly suggests that Jiangsu Singapore uses property owned by, inter alia, Spring Sunshine and

operated by Jiangsu Management, as its own.

-ll-
Case 8:21-cv-00280-KKM-AEP Document1 Filed 02/05/21 Page 12 of 16 PagelD 12

33. In addition, Jiangsu Singapore regularly uses Jiangsu Hong Kong’s logotype (the
silhouette of a bull standing on the globe) in its commercial documents, such as letters of
introduction and hire statements of account sent to third parties.

34. — Third-party commercial partners do not treat Jiangsu Hong Kong and Jiangsu
Singapore as separate entities. For example, shipbroking firm Jarsin Shipbrokers’ website lists
Jiangsu Hong Kong as one of Jarsin’s partners, but indicates Singapore as Jiangsu Hong Kong’s
location. Therefore, Defendants represent to the market that they operate as a single shipping
entity consisting of a fleet of vessels, and not as individual business entities.

35. On information and belief, there has also been overlap relating to financing
arrangements pertaining to the vessels in Jiangsu Hong Kong’s fleet. For example, as follows
from a deed of cross-collateralization dated October 20, 2011, Spring Sunshine mortgaged its
only vessel to China Development Bank Corporation. The same was done by several other one-
ship companies controlled by Jiangsu Hong Kong in relation to their vessels. On each of those
mortgages (including the Spring Sunshine mortgage), a director of Jiangsu Hong Kong and a
director/shareholder of Jiangsu Singapore, Ytxin Gao, acted as a “chargor” to secure the
mortgagees’ obligations.

36. In light of the foregoing, and on information and belief, the Defendants
completely fail to observe corporate formalities and keep their operations separate. It therefore
is clear from the documents available that the Defendants act as alter egos of each other and as a
single business enterprise.

COUNT I
BREACH OF MARITIME CONTRACT

 

37. Link repeats the foregoing paragraphs as if fully set forth herein.

-12-
Case 8:21-cv-00280-KKM-AEP Document1 Filed 02/05/21 Page 13 of 16 PageID 13

38. Jiangsu Singapore, and Defendants as its alter-egos, has breached its maritime
contract with Link as set out more fully above.

39. Despite repeated demand, Link remains unpaid for amounts due as a result of
Jiangsu Singapore’s breach of a maritime contract, and further is unsecured for its arbitration in
London of its demands against Jiangsu Singapore.

AO. Link demands security for its London maritime arbitration, and then on issue of
the arbitral judgment, payment from the security the amount of the arbitral judgment together
with all interest, costs and attorneys fees, as set forth more fully below.

COUNT II
MARITIME ATTACHMENT AND GARNISHMENT (RULE B)

 

41. Link repeats the foregoing paragraphs as if fully set forth herein.

42. Link has a prima facie valid admiralty claim.

43. Defendants cannot be located within the District within the meaning of
Supplemental Rule B.

44. Jiangsu Singapore, and Defendants as its alter-egos own tangible or intangible

personal property located or soon to be located within this District, namely the M/V SPRING
SUNSHINE.

45. Link seeks issue of process of maritime attachment so that it may obtain security
for its claims against Jiangsu Singapore, and Defendants as its alter-egos and ultimately payment
of those claims from the security.

46. No security for Link’s claims has been posted by Jiangsu Singapore, and
Defendants as its alter-egos or anyone acting on their behalf to date.

PRAYER FOR RELIEF

WHEREFORE, Link prays:

-13-
Case 8:21-cv-00280-KKM-AEP Document1 Filed 02/05/21 Page 14 of 16 PageID 14

A. That, in response to Count I, this Court order the provision of security for the
London maritime arbitration against against Jiangsu Singapore, pursuant to the Federal

Arbitration Act, 9 U.S.C. § 1, et seg., in the amount of at least that detailed as follows:

 

Damages as detailed above $2,543.752.46
Costs (including attorneys and
arbitrators’ fees) of the London
Maritime Arbitration, and this case
(est.) $100,000

 

 

Interest on the amounts above, 2 years

 

 

 

 

 

at current 3 month LIBOR rate $12,440.12 0.24%
Total Security Demanded: $2,656,192.58
B. That on provision of security, this Court stay this action pending the results of the

London maritime arbitration, and then on issue of the arbitral judgment, payment from the
security the amount of the arbitral judgment together with all interest, costs and attorneys fees, in
the amount of the arbitral judgment.

C. That, in response to Count I, since Jiangsu Singapore, and Defendants as its
alter-egos cannot be found within this District pursuant to Rule B, this Court issue an Order
directing the Clerk of Court to issue Process of Maritime Attachment and Garnishment pursuant
to Rule B attaching all of Jiangsu Singapore, and Defendants as its alter-egos’ tangible or

intangible property or any other funds held by any garnishee, including but not limited to the

-14-
Case 8:21-cv-00280-KKM-AEP Document1 Filed 02/05/21 Page 15 of 16 PagelD 15

M/V SPRING SUNSHINE, IMO 96280491, up to the amount of at the total security demanded,

as detailed above, to secure Link’s claims, and that all persons claiming any interest in the same

be cited to appear and, pursuant to Rule B, answer the matters alleged in the Verified Complaint;
D. That this Court award Link such other and further relief that this Court

deems just and proper.

Dated: February 5, 2021.

Respectfully Submitted,

David F. Pope - FBN 164452

 

 

Service-dpope@bankerlopez.eom J. Stephen Simms

Erie C. Thiel - FBN 016267 (Special Admission Pending)
Service-ethiel@bankerlopez.com Simms Showers LLP

BANKER LOPEZ GASSLER P.A. 201 International Circle

501 E. Kennedy Blvd., Suite 1700 Baltimore, Maryland 21030
Tampa, FL 33602 443-290-8704; fax 410-510-1789
Telephone: (813) 221-1500 jssimms@simmsshowers.com

Facsimile: (813) 222-3066

Link Investment Company Counsel

VERIFICATION
Tam a principal of Simms Showers LLP, counsel to plaintiff Link Investment Co. No
officer of Link Investment Co. is present in this District to make this declaration, which Link
Investment Co. has authorized me to make on their behalf based on facts including documents
and facts from our investigation and received from Link Investment Co. The facts alleged in the
foregoing complaint are true and correct to the best of my knowledge and information based

upon the documents and from our investigation and from the records of Link Investment Co.

-15-
Case 8:21-cv-00280-KKM-AEP Document1 Filed 02/05/21 Page 16 of 16 PageID 16

I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of
electronic records and Directory Assistance for addresses and telephone numbers in this District
and also for any corporate registration of defendants in the State of Florida, or otherwise of any
agent authorized to accept service of process in this District. There is no record of any general or
resident agent authorized to accept service of process for Defendants in this District.

Pursuant to 28 U.S.C. § 1746(1), I certify
under penalty of perjury that the foregoing is
true and correct.

Executed February 5, 2021.

yb \

J. Stephen Simms

Simms Showers LLP

201 International Circle
Baltimore, Maryland 21030
443-290-8704, fax 410-510-1789
Jssimms@simmsshowers.com

 

-16-
